DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8 replace with:
A diagnostic cassette, comprising: a substrate; a reservoir defined within the substrate to receive a fluid sample for processing by the diagnostic cassette; a reagent to react with the fluid sample deposited in the reservoir to form a solution to enable processing of the fluid sample by the diagnostic cassette; a channel to direct the solution, the channel comprising a number of microstructures to impede flow of the solution through the channel, the number of microstructures corresponding to an amount of time needed for a pre-determined degree of reaction between the sample and reagent; a sensor to measure a number of parameters of the solution passing through the channel, wherein the sensor detects a type of cell in the solution by measuring impedance and detecting an impedance signature of a type of cell as modified by reaction with the reagent in the solution; and a port on the substrate to electrically connect the sensor with a computing device.
Claim 27 replace with:
A diagnostic cassette, comprising: a substrate; a reservoir defined within the substrate to receive a fluid sample for processing by the diagnostic cassette; a reagent to react with the fluid sample deposited in the reservoir to form a solution to enable processing of the fluid sample by the diagnostic cassette; a channel to direct the solution, the channel comprising a number of microstructures to impede flow of the solution through the channel, the number of microstructures corresponding to an amount of time needed for a pre-determined degree of reaction between the sample and reagent; a sensor to measure a number of parameters of the solution passing through the channel, wherein the sensor comprises a series of sensors to sort cells in the solution based on multiple attributes; and a port on the substrate to electrically connect the sensor with a computing device.

Allowable Subject Matter
Cancel claims 1-7, 9-26, and 28
Claims 8 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claims are allowable for the reasons set forth on pages 12-15 (claim 8) and page 23 (claim 27) of the decision of the Patent Trial and Appeal Board ("PTAB"), which is hereby incorporated by reference.  The rejection of claims 8 and 27 were reversed.  Since the claims depended on claim 1, the claims are amended above to incorporate claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798